Citation Nr: 1609409	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-03 319 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Houston, Texas Regional Office (RO).  The Board is cognizant that the RO issued subsequent rating decisions in which the issue in appellate status was readjudicated.  As the Veteran perfected an appeal of the July 2009 rating decision, these later decisions were of no effect.

The issue in appellate status was certified to the Board in April 2013.  In September 2014, the Veteran's then-representative withdrew from representation; as reason, the representative essentially cited the Veteran's lack of cooperation.  In the below decision, the Board grants in full the benefit sought.  Under these facts, the Board grants the pending motion for this post-certification withdraw of representation.  See 38 C.F.R. § 20.608.  Important in the Board's decision to grant this motion is the lack of prejudice to the Veteran as the Board grants the appeal in full.  

The Veteran testified before the undersigned in December 2015.  A copy of the transcript of this hearing has been associated with the electronic claims file.  At the hearing, the Board referred to the Veteran being represented, but indicated that the representative could not be present at this hearing.  Again, as the benefit sought is granted, the Board can find no prejudice in it having preceded with the hearing.


FINDING OF FACT

The Veteran has a current lumbar spine disability attributable to the Veteran's back complaints and treatment in service.



CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision grants the benefit sought on appeal in full, there is no need to discuss VA's actions to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations or any other due process concern.

The Veteran asserts that she has a current lumbar spine disability due to service.  Specifically, she makes reference to treatment for her back in service, noting that she received treatment in service for her back when she was pregnant.  She has also noted that the back disability began after lifting heavy objects.  The Veteran has also asserted that the lumbar spine disability is due to service-connected Veteran disabilities.  As the Board grants the claim on a direct basis, it is unnecessary to further discuss this theory of secondary causation.  See 38 C.F.R. § 3.310.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.

Records dated in the years following the Veteran's separation from service make reference to long standing back pain.  The Veteran was separated from service in February 2006.  The Veteran filed the claim on appeal in March 2009.  In an October 2011 VA examination, the examiner diagnosed the Veteran as having a spine disability, finding that she had sciatica.  The examiner found that it was at least as likely as not that this disability was due to service, providing as rationale that the intermittent sciatica was related to instances of back pain in service.  No X-rays were taken at this time.

A September 2014 medical record contains reference to the Veteran degenerative disk disease and that there was a L5-S1 central disc bulge.

In November 2014, a VA clinician provided another opinion.  After review of the medical evidence of file, the clinician found that the Veteran currently had mild impingement of S1 nerve root at L5-S1.  The clinician also cited evidence from the October 2011 VA examination and the evidence from the service records documenting that the Veteran was seen for pain following heavy lifting.  Citing that the Veteran had painless normal range of motion at the time of the October 2011 VA examination, the clinician opined that it was less likely than not that the current disability was due to service.

After review of this evidence, the Board concludes that service connection is warranted.  The record contains evidence establishing that the Veteran received back treatment in service.  The record also contains clear evidence of current disability, to include diagnosis of degenerative disc disease.  The remaining question is whether there is a nexus between the current disability and the treatment for disability in service.  The Board finds that the evidence is at least in relative equipoise on the final element.  In this regard, the Board highlights that the Veteran filed this claim within a few years of service and medical records document, essentially, complaints of back pain from the time the Veteran left service to the present.

In the October 2011 examination, the examiner provided a positive opinion, but only found there was sciatica.  This examiner, however, provided diagnosis without the aid of an X-ray or other diagnostic testing.  Further, in the November 2014 opinion, the clinician provided as rationale for the negative opinion that the Veteran had full painless motion at the time of the October 2011 examination, but failed to reconcile this with the frequent references in the record to limited, painful motion.  In addition, the clinician failed to consider that the Veteran had recently been diagnosed as having degenerative disc disease.  With these considerations in mind and with these limitations of the prior opinions, the Board notes that the October 2011 VA examination report includes a positive opinion.  This opinion provides that the Veteran had a current disability related to the spine that was due to service.  In light of the Veteran's consistent complaints from the time of service and the Veteran's treatment in service for the lumbar spine, the Board finds that the logic of this opinion outweighs that contained in the November 2014 opinion.  Further, the Board finds that the rationale of the positive opinion extends to the Veteran's additional recent diagnoses, to include degenerative disc disease.  Therefore, the Board grants service connection for a lumbar spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Service connection for a lumbar spine disability is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


